Citation Nr: 0003785	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  98-07 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from March 1942 until 
September 1945 and was a Prisoner of War (POW) of the German 
Government between September 1944 and March 1945.  He died on 
March [redacted], 1986.  At the time of death, service connection 
was not in effect for any disability.  The appellant is the widow 
of the veteran.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of October 1997 from the Cleveland, Ohio Regional 
Office (RO) which denied service connection for the cause of 
the veteran's death. 


REMAND

The Board observes in this case that additional private 
medical evidence was received in August 1998 after the case 
was certified to the Board in July 1998 for appellate 
disposition.  These records date between 1968 and 1985 and 
reflect treatment for various complaints and disorders, and 
may be relevant to the appellant's assertions that the 
veteran died of disease which is attributable to his POW 
status.  However, as this evidence was submitted directly to 
the Board, without waiver of RO consideration, the RO must be 
afforded the opportunity to review such evidence, pursuant to 
38 C.F.R. § 20.1304(c) (1999). 

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should consider the additional 
evidence submitted by the appellant 
which was received by the Board in 
August 1998.  If the benefit sought is 
not granted, the appellant and her 
representative should be issued a SSOC 
and afforded the appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



